     Case 2:18-cr-00225 Document 1037 Filed 03/11/21 Page 1 of 5 PageID #: 5675




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                                   Plaintiff,

v.                                                   CRIMINAL ACTION NO. 2:18-cr-00225-17

AMANDA ATKINSON,

                                   Defendant.



                              MEMORANDUM OPINION AND ORDER


         The Court has reviewed the Defendant’s pro-se letter-form Motion (Document 1001),

requesting compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A), the Response of the

United States in Opposition to Defendant’s Motion for Compassionate Release Pursuant to 18

U.S.C. § 3582(c)(1)(A) (Document 1003), the counseled Reply of Amanda Atkinson to the

Response of the United States in Opposition to Defendant’s Motion for Compassionate Release

(Document 1016),1 the pro-se letter-form Reply (Document 1019) submitted by the Defendant,

and various letters submitted by the Defendant (Documents 1009, 1010, 1015, 1017, 1021, and

1034), as well as all exhibits. The Defendant made a similar request for early release to the

warden, which was denied.




1 The attorney appointed to represent the Defendant during her criminal case requested leave to file a reply brief,
which the Court granted. The Defendant indicated that she had difficulty communicating with her attorney due to
COVID-related restrictions, and so the Court has considered both the reply brief submitted by counsel and the pro-se
submissions.
  Case 2:18-cr-00225 Document 1037 Filed 03/11/21 Page 2 of 5 PageID #: 5676




       Pursuant to 18 U.S.C. § 3582, a Court may modify or reduce a term of imprisonment “upon

motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility . . .” 18 U.S.C. § 3582(c)(1)(A). If such

circumstances exist, the Court may modify or reduce the term of imprisonment after considering

the factors set forth in 18 U.S.C. § 3553(a), and finding that “extraordinary and compelling reasons

warrant such a reduction” and “that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” Id. at § 3582(c)(1)(A)(i).

       Before a court grants compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), it must

determine both that “there are extraordinary and compelling reasons to reduce the defendant’s

sentence” and “consider the sentencing factors of 18 U.S.C. § 3553(a) to determine whether

modifying or imposing a new sentence is appropriate.”              United States v. Payne, No.

1:18CR00025-26, 2020 WL 6334798, at *2 (W.D. Va. Oct. 29, 2020) (analyzing factors and

granting early release to inmate with medical conditions placing her at high risk of severe

complications from COVID-19 and a minor child requiring cancer treatment that caregivers were

not providing, after concluding that the time served was sufficient given her minor role in the

original offense, lack of prior criminal history, and efforts toward rehabilitation). The analysis

requires fact-specific inquiry into the defendant’s circumstances and offense. The Fourth Circuit

recently addressed the scope of relief available under § 3582(c)(1)(A), concluding that courts may

make an individualized determination about whether “extraordinary and compelling” reasons for

release exist pending the adoption of an “applicable policy statement” by the Sentencing


                                                 2
  Case 2:18-cr-00225 Document 1037 Filed 03/11/21 Page 3 of 5 PageID #: 5677




Commission, with which reductions must be “consistent.” United States v. McCoy, No. 20-6821,

2020 WL 7050097, at *1, *9 (4th Cir. Dec. 2, 2020).

       The Defendant requests that she be released on home confinement for the remainder of her

sentence. She states that she has celiac disease, hypothyroidism, asthma, aortic valve sclerosis,

thyroid nodules, fibromyalgia, hypertensive disorder, sleep apnea, strain of knee with missing

cartilage, complex cyst of uterine adnexa, Lyme disease, and a BMI over 30. She is concerned

that she could die or suffer serious complications if she contracts COVID-19 and explains that it

is impossible to protect herself by social distancing within the prison. In addition, she contends

that her chronic conditions, including celiac disease, Lyme disease, and sleep apnea, are not being

treated appropriately. She requires a gluten free diet to manage her celiac disease. She asserts

that FPC Alderson did not provide gluten free food during her first several weeks of incarceration.

Although FPC Alderson has begun attempting to meet her dietary requirements, she still does not

consistently receive a gluten free tray, and when she does, the tray does not consistently contain

foods free from gluten or gluten cross-contamination.     She attached a list of the meals she had

been served and dates on which the correctional officer was unable to provide her with a gluten

free meal. Prior to her incarceration, she was told that she needed a c-pap machine to manage her

sleep apnea, but has not been provided one by the BOP. She expresses concern regarding the

long-term impacts of failure to appropriately manage her medical conditions.

       The United States argues that the BOP has not been able to independently confirm Ms.

Atkinson’s diagnoses of Lyme disease or celiac disease. It states that she is provided with a

gluten-free tray and provided a copy of the gluten-free menu options. It concedes that her obesity,

hypertension, and asthma are all conditions that may increase the risk of serious illness should she


                                                 3
  Case 2:18-cr-00225 Document 1037 Filed 03/11/21 Page 4 of 5 PageID #: 5678




contract COVID-19, but contends that the BOP has implemented adequate measures to control the

spread of COVID-19. It argues that general concern about COVID-19 does not constitute an

extraordinary and compelling circumstance for a sentence reduction, stating that “[t]he

hypothetical harm Defendant fears from a potential COVID-19 infection and the limited gluten

free food options at FPC Alderson do not outweigh the actual harm that Defendant has inflicted

upon the community.” (Govt. Resp. at 18.) It concedes that she has had no disciplinary issues

and is considered a low risk for recidivism. Should she be released, the United States urges the

Court to require her to complete a quarantine period and serve the remainder of her sentence on

home confinement.

        On August 19, 2020, the Court imposed a sentence of 30 months of incarceration to be

followed by one year of supervised release as a result of the Defendant’s conviction for aiding and

abetting the use of a communications facility to facilitate a drug trafficking offense, in violation of

18 U.S.C. §2 and 21 U.S.C. § 843(b). She was among the less culpable defendants in a large drug

conspiracy, participating in two drug transactions at the direction of her boyfriend. Although she

has many misdemeanor convictions, this was her first felony conviction and her first sentence of

more than a few days in jail. This offense was non-violent, and she does not have a history of

violence. The Bureau of Prisons Inmate Finder provides an anticipated release date of March 16,

2022.

        The Defendant has health conditions that place her at heightened risk should she contract

COVID-19. The Court does not take that risk lightly.2 Her other health conditions are more

difficult to manage during incarceration, but the Court finds no reason to believe that she will be


2 The Court’s order is not intended to express any opinion regarding any remedies related to the conditions of
confinement that might be available through the BOP or through the appropriate legal channels.
                                                      4
  Case 2:18-cr-00225 Document 1037 Filed 03/11/21 Page 5 of 5 PageID #: 5679




unable to obtain an appropriate diet and other medical care through continued efforts within the

BOP system. In addition, the Court finds that the 3553(a) factors do not support early release and

granting the Defendant’s motion would produce unwarranted sentencing disparity between the

Defendant and others, both among all defendants convicted of similar offenses and the other

defendants sentenced in related cases. The Defendant’s offense was serious and releasing the

Defendant after serving less than half of her sentence would not meet the goals of sentencing,

including just punishment and deterrence.

       Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Defendant’s pro-se letter-form Motion (Document 1001), requesting compassionate release

pursuant to 18 U.S.C. §3582(c)(1)(A), be DENIED.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:       March 11, 2021




                                                 5
